Citation Nr: 9912497	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  96-23 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for bursitis of the right 
(major) elbow, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which assigned an increased rating 
of 10 percent for the veteran's bursitis of the right (major) 
elbow.


REMAND

The United States Court of Veterans Appeals has held that VA 
has a duty to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

The veteran's representative has noted that the veteran was 
examined by a VA physician on August 8, 1996.  In that 
examination, the examiner related a medical history as 
provided by the veteran, and does not indicate that access 
was provided to the veteran's claims folder and medical 
history.  The veteran's representative has noted that the 
duty to assist "includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fairly 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The veteran's representative has also noted that an 
examination which is based on an incomplete history is 
inadequate for rating purposes.  West v. Brown, 7 Vet. 
App. 70, 77 (1994).  Therefore, in accordance with the 
request of the veteran's representative, the Board feels that 
an examination in which the examiner has access to the 
veteran's claims folder and medical history is needed in this 
case.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA joints examination.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiner prior to the examination.  
Specifically the examiner should provide 
the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide a 
diagnosis of all right (major) elbow 
pathology present.

c)  The examiner should provide 
active and passive range of right 
and left elbow flexion and 
extension, expressed in degrees.  
The examiner should state whether 
the values achieved constitute any 
limitation of active or passive 
range of motion of the right elbow.

d)  The examiner should state 
whether there is any additional loss 
of right elbow function as a result 
of limited motion, excess motion, 
weakened motion, excess 
fatigability, incoordination, or 
pain on motion.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


